Citation Nr: 1634556	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1946 to December 1947 and from November 1950 to August 1968.  He died in July 2012.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This case was previously before the Board in July 2015.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In May 2016, the Board requested a medical opinion from a cardiologist as to whether the Veteran was diagnosed with ischemic heart disease (IHD) before he died, and if so, whether it was etiologically related to active service.  In a May 2016 opinion, a cardiologist opined that there was no objective data that confirmed the Veteran had IHD.  However, when the case was returned to the Board in August 2016 for adjudication, a new document appeared to have been uploaded into VBMS.  This document is a Fast Track decision seemingly granting the Veteran service connection for coronary atherosclerosis and chronic ischemic heart, evaluated as 10 percent disabling effective October 28, 2011.  
This Fast Track decision is undated, although VBMS suggests a date of January 25, 2012, and has no references to the Veteran on it.  It does not contain either his name or his claim number.  However, on October 28, 2011, the Veteran did initiate a Fast Track claim for IHD so the effective date listed on the decision is correct.  No subsequent rating decision or statement of the case refers to this grant.  The Board is unsure if this grant even belongs to the Veteran or if it was misfiled.  Adding to the confusion is the fact that a February 2013 rating decision denied service connection for ischemic heart disease for accrued benefits purposes.  

A remand is thus necessary to determine if this Fast Track decision for chronic ischemic heart does in fact refer the Veteran, and if the agency of original jurisdiction has established service connection for this disorder.

Accordingly, the case is REMANDED for the following actions:

1. The RO should readjudicate the issue of entitlement to service connection for IHD and determine if the Fast Track decision, apparently dated January 2012, does in fact refer to the current Veteran.

2. The RO should provide an updated list of all disabilities the Veteran is service-connected for and a determination should be made as to whether the Veteran was granted service connection for chronic ischemic heart in the January 2012 Fast Track decision.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Appellant with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




